Title: To James Madison from James McGreggar, 3 December 1807
From: McGreggar, James
To: Madison, James



Sir
Saint Thomas 3d. December 1807.

Enclosed a Duplicate of mine of the 10th. November, since which time American Vessels have been permitted to leave the port in Ballast or with the Cargoes they brought in.  The Island still continues under Blockade, notwithstanding the Admiral has given permission to bring Provisions from Tortola direct to this Island & to S: Croix.
There are but few American Vessels now remaining in this port and their sailing and destination very uncertain.  I have thought it most advisable for the interest of the United States to Charter the Brig Charleston Packet to take the distressed American Seamen home.  The Agreement made with Captn. Connell owner of the Brig is to pay Ten Dollars for each Seaman and to find them in Provisions, Water fire Wood &c, for the passage.  The expences of Keeping Seamen in the hospital, and at private lodgings is so very extravagant that I trust the arrangement I have made will be approved of by Government.  The number sent will be Much less than I expected when I made the Agreement, having put on board the different American Vessels that have lately sailed, or are about to sail, their proportion, agreeable to their Tonage.  The Number is reduced to fourteen, & they are principally Invalids.
Captn. Daniel Tollis of the Brig William of New Haven arrived here on the 16th. October, made oath before me that he had a Seaman named Isaac Smith a Native American, impressed off this harbour, by the Latona Captn. Wood.  I made a demand of him.  The Lieutenant however assured me, that there was no such man on board.  It appears that Captn. Tollis was mistaken in the Ship.  He was impressed by Captn. Sayres of the Galatia, and swam on shore on or about the 14 ulto.  In consequence of the great exertion made by him in regaining his liberty, he was drawn into a fever which put a period to his existence on the 28th. ulto.  He was a very worthy Young Man and every Medical assistance was given him.
The accounts of what has been received and expended, together with the return shall be forwarded.  I have the Honor to be Very Respectfully Sir Your Most Obt St.

James McGreggar

